     Case 2:20-cv-00522-KWR-KBM Document 25 Filed 08/19/20 Page 1 of 19



                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO
                                   _______________________

JHONNY JORGE JESUS ACOSTA ORTEGA,

                Petitioner,

       v.                                                  No. 2:20-cv-00522-KWR-KBM

UNITED STATES IMMIGRATION
AND CUSTOMS ENFORCEMENT,
COREY PRICE, DIRECTOR MATTHEW T. ALBENCE,
DORA ORZCO, and CHAD WOLF,

                Respondents.

                          MEMORANDUM OPINION AND ORDER

       THIS MATTER comes before the Court upon Petitioner’s Motion for Temporary

Restraining Order, filed May 29, 2020 (Doc. 2). Petitioner requests that the Court issue a

temporary restraining order or preliminary injunction directing Respondents to release him from

the Otero County Processing Center. Petitioner asserts that he is vulnerable to COVID-19 and

requests release because there are no adequate measures that can ensure he avoids exposure while

in detention.   The Court ordered briefing. Having reviewed the parties’ pleadings and the

applicable law, the Court finds that Petitioner’s motion is not well-taken and, therefore, is

DENIED.

                                       BACKGROUND

       I.       Petitioner’s history, characteristics, and prior removals.

       Petitioner is a noncitizen detainee in the process of being removed from the United States

and is being held by Immigration and Customs Enforcement (ICE) at the Otero County Processing

Center (“Otero”). Petitioner’s removal is apparently delayed while Respondents attempt to
     Case 2:20-cv-00522-KWR-KBM Document 25 Filed 08/19/20 Page 2 of 19



schedule a flight to his home country, Peru. Petitioner recently completed a 138-day sentence for

felony illegal reentry pursuant to 8 U.S.C. 1326. Doc. 20, Ex. A at 35. After completing that

sentence, he was taken into ICE custody on April 6, 2020 for removal processing and was

transferred to Otero.

       On May 8, 2020. Otero medical staff tested the petitioner and other asymptomatic detainees

for COVID-19. Petitioner tested negative. However, others in his cohort tested positive.

       This will be Petitioner’s fourth removal from the country. Petitioner has a lengthy criminal

history. He has convictions or arrests for reckless driving, riding a bike under the influence,

vandalism, DUI, burglary, entering a non-commercial dwelling, vehicle theft, and robbery. Id. at

8.

       As of June 5, Petitioner was housed in a cell by himself. His housing unit had a total of

seven detainees. Petitioner asserts in an affidavit that on June 21, 2020, he will be transferred

back to a dormitory.

       On November 24, 2008, petitioner was granted a voluntary departure from the United

States by an immigration judge. On December 16, 2008, Petitioner departed to Peru. Id. at ¶ 31.

On September 9, 2012, Petitioner unlawfully reentered the Untied States and was arrested and

served an order of expedited removal. On October 25, 2012, Petitioner was removed to Peru.

Petitioner unlawfully reentered the United States sometime after that. The removal order was

reinstated on May 15, 2019 and he was removed a third time. Id. at 33.

       Petitioner unlawfully reentered the United States again on or about November 15, 2019.

Defendant was convicted of illegal reentry in violation of 8 U.S.C. § 1326, served a 138-day

sentence, and was transferred to ICE custody on April 6, 2020. After Petitioner was medically




                                                 2
     Case 2:20-cv-00522-KWR-KBM Document 25 Filed 08/19/20 Page 3 of 19



cleared, as of June 5, 2020, ICE is attempting to reinstate the standing removal order once more

and schedule a removal flight to Peru.

       Petitioner is approximately 33 years old. He has hypertension and asserts he is obese.

Petitioner asserts he arrived in the United States in 2001 when he was 14 years old on a visitor’s

visa. His parents live in Washington state, and his wife and child live in California.

       II.     Otero’s procedures to abate Covid-19 risk.

       Respondents filed an affidavit detailing the procedures used to abate the risk of COVID-

19 at the Otero Processing Center. See Doc. 20-1, Ex. A (Declaration of Deportation Officer,

Jorge Zuzunagha). As of June 5, 2020, Otero is at 33 percent capacity and able to implement

social distancing during recreation, meals, sleep, and other activities. Id. ¶¶ 7, 24. Officials are

able to assign detainees to beds that are separated by a distance of six feet. There is daily

monitoring of the population percentage of each housing unit to allow for social distancing.

Security monitors detainee movement to ensure detainees do not form crowds. CDC posters are

displayed through the housing units that explain social distancing, hygiene practices, and

information on COVID-19. Id. at ¶ 7.

       The facility has one physician on site 24 hours per week but available on call 24 hours a

day. A Nurse Practitioner is on site full time and on call 24 hours a day. Id. at ¶7.

       Detainees are provided hygiene kits including soap and shampoo and have hand sanitizer

and soap dispensers available. Cleaning crews clean an disinfect housing units and common areas

with disinfection chemicals. Id. at ¶20. Detainees are provided two cloth masks to use, with the

option to clean them by hand or send them to the laundry department, with replacement masks at

no cost. Id.




                                                 3
      Case 2:20-cv-00522-KWR-KBM Document 25 Filed 08/19/20 Page 4 of 19



        ICE follows guidance issued by the CDC to safeguard those in its custody. Id. at ¶12. Each

new detainee is screened for fever and respiratory illness on admission. Id. at ¶14. Detainees are

asked whether they had close contact with a confirmed case in the past 14 days, and whether they

have traveled in areas with sustained community transmission. New detainees are assigned to a

staggered housing location for a 14 days medical observation to prevent them from congregating

with the general population. Id. Detainees who have COVID-19 symptoms are separated from

other and referred to a medical provider. Id. ¶15.

        ICE epidemiologists track the outbreak of COVID-19, update infection prevention and

control protocols, and issue guidance on the screening and management of potential exposure

among detainees. Id. at ¶11.

        Although Otero has had COVID-19 outbreaks, measures to contain COVID-19 appear to

be working at the moment. As of August 16, 2020, Otero has zero active cases currently under

isolation, zero detainee deaths, and a total of 150 confirmed COVID-19 cases.                                   See

https://www.ice.gov/coronavirus# (last accessed August 17, 2020) 1.

                                           LEGAL STANDARD

        “[W]hen a temporary restraining order is sought on notice to the adverse party, it may be

treated by the court as a motion for a preliminary injunction.” 13 Moore's Federal Practice § 65.31

(2020); see Fed. R. Civ. P. 65. Given the nature of the requested relief (release from custody) and

possible jurisdictional issues, the Court ordered briefing from the respondents.                      Doc. 18.

Respondents received notice of Petitioner’s motion for a temporary restraining order and filed a

response opposing it. The Court, therefore, will treat Petitioner’s motion as a request for a

preliminary injunction.


1
 This website was cited in an affidavit provided by Respondents. See Deportation Officer Jorge Zuzunagha’s
Affidavit, Doc. 20-1, Ex. A, at ¶ 29. These numbers have been updated since Respondents filed their response.

                                                       4
     Case 2:20-cv-00522-KWR-KBM Document 25 Filed 08/19/20 Page 5 of 19



       “A preliminary injunction is an extraordinary remedy, the exception rather than the rule.”

Mrs. Fields Franchising, LLC v. MFGPC, 941 F.3d 1221, 1232 (10th Cir. 2019); Winter v. Nat.

Res. Def. Council, Inc., 555 U.S. 7, 22 (2008)(“[I]njunctive relief” is “an extraordinary remedy

that may only be awarded upon a clear showing that the plaintiff is entitled to such relief.”). To

obtain a preliminary injunction, Petitioner must establish: “(1) a substantial likelihood of

prevailing on the merits; (2) irreparable harm unless the injunction is issued; (3) that the threatened

injury outweighs the harm that the preliminary injunction may cause the opposing party; and (4)

that the injunction, if issued, will not adversely affect the public interest.” Dine Citizens Against

Ruining Our Env't v. Jewell, 839 F.3d 1276, 1281 (10th Cir. 2016) (emphasis added) (quoting

Davis v. Mineta, 302 F.3d 1104, 1111 (10th Cir. 2002)). “Because a preliminary injunction is an

extraordinary remedy, the movant's right to relief must be clear and unequivocal.” Id. (quoting

Wilderness Workshop v. U.S. Bureau of Land Mgmt., 531 F.3d 1220, 1224 (10th Cir. 2008)).

       Courts disfavor preliminary injunctions that “exhibit any of three characteristics: (1) it

mandates action (rather than prohibiting it), (2) it changes the status quo, or (3) it grants all the

relief that the moving party could expect from a trial win.” Mrs. Fields Franchising, LLC, 941

F.3d at 1232 (quoting Free the Nipple-Fort Collins, 916 F.3d at 797). Because Petitioner’s request

for immediate release from Otero meets at least two disfavored categories, he faces “a heavier

burden on the likelihood-of-success-on-the-merits and the balance-of-harms factors.” Id. He must

“make a strong showing that these [factors] tilt in [his] favor.” Id.

                                           DISCUSSION

       For the reasons stated below, the Court finds that Petitioner has not made a strong showing

that his due process claim is substantially likely to succeed on the merits. Alternatively, the Court

finds that Petitioner did not make a showing on the remaining preliminary injunction factors.



                                                  5
     Case 2:20-cv-00522-KWR-KBM Document 25 Filed 08/19/20 Page 6 of 19



I.     Writ of Habeas Corpus under § 2241 not appropriate vehicle for this Conditions of

Confinement claim.

       Petitioner requests that the Court issue a writ of habeas corpus pursuant to § 2241 releasing

him from detention for violation of his Fifth Amendment Due Process rights. He argues that his

continued detention in conditions that do not permit social distancing and do not provide for

adequate hygiene, given his vulnerability, violates due process.

       Respondents argue that habeas relief under § 2241 is not available here, because Petitioner

essentially challenges his conditions of confinement. The Court agrees.

       Habeas relief is only available under § 2241 where the petitioner “is in custody in violation

of the Constitution or laws or treaties of the United States.” § 2241. “The fundamental purpose of

a § 2241 habeas proceeding is to allow a person in custody to attack the legality of that custody,

and the traditional function of the writ is to secure release from illegal custody. Though the

Supreme Court has not set the precise boundaries of habeas actions, it has distinguished between

habeas actions and those challenging conditions of confinement. [The Tenth Circuit] has endorsed

this distinction.” Palma-Salazar v. Davis, 677 F.3d 1031, 1035 (10th Cir. 2012) (internal citations

and quotation marks omitted)

       “It is well-settled law that prisoners who wish to challenge only the conditions of their

confinement, as opposed to its fact or duration, must do so through civil rights lawsuits filed

pursuant to 42 U.S.C. § 1983 or Bivens v. Six Unknown Named Agents, 403 U.S. 388, 91 S.Ct.

1999, 29 L.Ed.2d 619 (1971)—not through federal habeas proceedings.” Standifer v. Ledezma,

653 F.3d 1276, 1280 (10th Cir. 2011); Muhammad v. Close, 540 U.S. 749, 750, 124 S.Ct. 1303,

158 L.Ed.2d 32 (2004) (generally “[c]hallenges to the validity of any confinement or to particulars




                                                6
     Case 2:20-cv-00522-KWR-KBM Document 25 Filed 08/19/20 Page 7 of 19



affecting its duration are the province of habeas corpus,” whereas a civil rights action is the proper

channel for “requests for relief turning on circumstances of confinement.”).

       “In this circuit, a prisoner who challenges the fact or duration of his confinement and seeks

immediate release or a shortened period of confinement, must do so through an application for

habeas corpus. In contrast, a prisoner who challenges the conditions of his confinement must do

so through a civil rights action.” Palma-Salazar v. Davis, 677 F.3d 1031, 1035 (10th Cir. 2012)

(emphasis added and internal citations omitted). In other words, in the Tenth Circuit a habeas

action is available to challenge the underlying legal basis for detention or the length of detention,

but not conditions of confinement. See, e.g., Spencer v. Haynes, 774 F.3d 467, 469 (8th Cir. 2014)

(“[i]f the prisoner is not challenging the validity of his conviction or the length of his detention,

such as loss of good time, then a writ of habeas corpus is not the proper remedy.”) (emphasis

added) (citation omitted).

       Here, as to his due process claim, Petitioner does not challenge the validity of his detention

pending removal or the duration of his confinement. Rather, he asserts that the conditions of

confinement are so unlawful as to mandate release. A conditions of confinement claim such as

this is not appropriate in a § 2241 habeas action but must be asserted under § 1983 or Bivens. See,

e.g., Betancourt Barco v. Price, No. 2:20-CV-350-WJ-CG, 2020 WL 2099890, at *6 (D.N.M. May

1, 2020) (“Accordingly, the Court finds that Plaintiffs are challenging the conditions of their

detention, as opposed to its fact or duration, which is not appropriate under 28 U.S.C. § 2241.”);

Basri, No. 20-cv-00940-DDD, slip op. at 9 (D. Colo.) (“[I]t is the conditions, not the fact of his

detention, he is challenging when he cites the undoubtedly dangerous condition of the spreading

COVID-19 disease.”); Codner v. Choate, No. 20-CV-01050-PAB, 2020 WL 2769938, at *6 (D.




                                                  7
     Case 2:20-cv-00522-KWR-KBM Document 25 Filed 08/19/20 Page 8 of 19



Colo. May 27, 2020) (“As a result, the Court finds that petitioners attack the conditions of their

confinement and not the fact or duration of their confinement.”).

       Moreover, a number of district courts in the Tenth Circuit have similarly concluded that a

request for release because of COVID-19 is essentially a challenge to conditions of confinement

and therefore habeas relief is not available under § 2241. The Court finds these cases and their

reasoning persuasive. Basri v. Barr, 1:20-cv-00940-DDD, Doc. 28 at 3–11 (D. Colo., May 11,

2020), cited in Aguayo v. Martinez, No. 120CV00825DDDKMT, 2020 WL 2395638, at *2 (D.

Colo. May 12, 2020); Betancourt Barco v. Price, No. 2:20-CV-350-WJ-CG, 2020 WL 2099890,

at *6 (D.N.M. May 1, 2020) (“Although Plaintiffs are requesting immediate release, they are not

challenging the legality or duration of their detention. At the core of their argument, they contend

that the conditions of their detention at Otero are inadequate to protect them from exposure to

COVID-19”); Codner v. Choate, No. 20-CV-01050-PAB, 2020 WL 2769938, at *4 (D. Colo. May

27, 2020) (“If a detainee’s detention itself is unlawful, the remedy is release, which is why habeas

permits release when a detainee challenges “the fact or duration” of confinement.. However, if

detention itself is lawful, but the surrounding circumstances are not, release is not the only possible

remedy: conditions can be improved to make them constitutional.”) (internal citation omitted); see

also Matos v. Lopez Vega, No. 20-CIV-60784-RAR, 2020 WL 2298775, at *6 (S.D. Fla. May 6,

2020) (“Given that Petitioners are seeking to contest the conditions of their confinement, they

cannot avail themselves of a petition for writ of habeas corpus.”); Archilla v. Witte, No. 4:20-cv-

00596-RDP-JHE, 2020 WL 2513648, at *19 (N.D. Ala. May 15, 2020) (noting that petitioners,

who are seeking release from ICE custody due to the COVID-19 outbreak, are trying to shoehorn

a conditions-of-confinement claim under section 2241).




                                                  8
      Case 2:20-cv-00522-KWR-KBM Document 25 Filed 08/19/20 Page 9 of 19




       Petitioner asserts that his habeas action is appropriate because the alleged unconstitutional

conditions require release. However, as explained directly below, he has failed to show that release

is the only available remedy to correct the alleged unconstitutional conditions of confinement.

II.    Due Process claim otherwise not substantially likely to succeed on the merits.

       For the reasons stated below, the Court concludes that Petitioner has not shown that his

Fifth Amendment due process claim is substantially likely to succeed on the merits.

       A.      Petitioner failed to show that release is the only remedy available.

       In lieu of filing a § 1983 to correct unconstitutional conditions of confinement, he filed a §

2241 asserting that no conditions of confinement could be constitutional. This decision to seek

release under § 2241 poses a problem for the success of his conditions of confinement claim - he

has failed to show why another, lesser remedy, such as altering the conditions of confinement is

not available. Codner v. Choate, No. 20-CV-01050-PAB, 2020 WL 2769938, at *6 (D. Colo. May

27, 2020) (“However, if detention itself is lawful, but the surrounding circumstances are not,

release is not the only possible remedy: conditions can be improved to make them constitutional.”);

Dawson v. Asher, 2020 WL 1304557, at *1 (W.D. Wash. Mar. 19, 2020); Toure v. Hott, No. 20-

395, 2020 WL 2092639, at *9 (E.D. Va. Apr. 29, 2020) (noting that when conditions of

confinement are challenged, “injunctive relief … would require any deficient conditions of

confinement be cured as opposed to release.”); O.M.G. v. Wolf, No. CV 20-786 (JEB), 2020 WL

4201635, at *12 (D.D.C. July 22, 2020) (“Because Petitioners have not clearly shown that

narrower remedies such as these would not rectify the due-process violations they allege, the Court

concludes that they are not, at this juncture, entitled to an injunction ordering their release.”)




                                                   9
     Case 2:20-cv-00522-KWR-KBM Document 25 Filed 08/19/20 Page 10 of 19



       Courts that do consider COVID-19 conditions of confinement claims under § 2241

generally require petitioners to demonstrate that no court-ordered remedy other than their release

will do. See Toure, 2020 WL 2092639, at *9 (“[W]hile Plaintiffs have pled and argued that release

is the only remedy that could cure the harm they complain of, they have not shown that to be the

case.”); Dawson v. Asher, 2020 WL 1304557, at *1 (W.D. Wash. Mar. 19, 2020) (“[E]ven if

Plaintiffs could show a Fifth Amendment violation, Plaintiffs provide no authority under which

such a violation would justify immediate release, as opposed to injunctive relief that would leave

Plaintiffs detained while ameliorating any alleged violative conditions within the facility”);

Codner v. Choate, No. 20-CV-01050-PAB, 2020 WL 2769938, at *6 (D. Colo. May 27, 2020);

Urdaneta v. Keeton, No. 20-654, 2020 WL 2319980, at *12 (D. Ariz. May 11, 2020) (denying

release because “Court [was] unable to conclude that there is no set of conditions short of release

that would be sufficient to protect Petitioner’s constitutional rights”); Jones v. Wolf, No. 20-361,

2020 WL 1643857, at *14 (W.D.N.Y. Apr. 2, 2020) (denying habeas relief because “Court [was]

not convinced that the unconstitutional conditions at [an ICE detention facility] cannot be remedied

through an injunction”); Banks v. Booth, No. 20-849, 2020 WL 1914896, at *15 (D.D.C. Apr. 19,

2020) (finding inmate plaintiffs “entitled to . . . injunctive relief” aimed at improving conditions

in response to COVID-19, but concluding that “the immediate release of inmates . . . is

inappropriate at this time”).

       Although this argument was raised by Respondents, Petitioner has not shown cause why

the Court could not order (in a § 1983 case) improvements to his conditions of confinement, such

as social distancing, mask use, disinfection, improved screening, or testing. Petitioner simply

asserts that the current environment is inadequate.

       B.      Legal Standard for Fifth Amendment Due Process Claim.



                                                10
     Case 2:20-cv-00522-KWR-KBM Document 25 Filed 08/19/20 Page 11 of 19



        The parties appear to agree that Fifth Amendment Due Process law applies to this condition

of confinement claim brought by a civil detainee. 2 See Doc. 2 at 11; Doc. 20 at 9-10.

        The Due Process Clause of the Fifth Amendment forbids the government from depriving a

person of life, liberty, or property without due process of law. U.S. Const. amend. V. Civil

detainees such as Petitioner are protected by the Fifth Amendment Due Process clause. Zadvydas

v. Davis, 533 U.S. 678, 690, 121 S.Ct. 2491, 150 L.Ed.2d 653 (2001). To evaluate the

constitutionality of pretrial detention under the Fifth Amendment, the Court must determine

whether the conditions “amount to punishment of the detainee.” Bell v. Wolfish, 441 U.S. 520,

535, 99 S.Ct. 1861, 60 L.Ed.2d 447 (1979). In the absence of an expressed intent to punish,

Petitioner can prevail by showing that the conditions are not “rationally related to a legitimate

nonpunitive governmental purpose” or that the conditions “appear excessive in relation to that

purpose.” Kingsley v. Hendrickson, 576 U.S. 389, 135 S. Ct. 2466, 2473, 192 L.Ed.2d 416 (2015)

(quoting Bell, 441 U.S. at 561, 99 S.Ct. 1861); See also Colbruno v. Kessler, 928 F.3d 1155, 1163

(10th Cir. 2019) (“Persons who are civilly detained “can establish a due-process violation by

providing only objective evidence that the challenged governmental action is not rationally related

to a legitimate governmental objective or that it is excessive in relation to that purpose.”). “[I]f a

restriction or condition is not reasonably related to a legitimate goal—if it is arbitrary or

purposeless—a court permissibly may infer that the purpose of the governmental action is

punishment that may not constitutionally be inflicted upon detainees qua detainees.” Bell v.

Wolfish, 441 U.S. 520, 539, 99 S.Ct. 1861, 60 L.Ed.2d 447 (1979).

        The Government has a legitimate interest in enforcing immigration laws and detaining

persons pending removal. Jennings v. Rodriquez, 138 S.Ct. 830, 836 (2018) (“Detention during


2
 Because the Court finds that Petitioner has failed to show a violation of Fifth Amendment Due Process claim, he
also fails to show a violation of the more stringent Eighth Amendment Deliberate Indifference standard.

                                                       11
    Case 2:20-cv-00522-KWR-KBM Document 25 Filed 08/19/20 Page 12 of 19



[immigration] proceedings gives immigration officials time to determine an alien’s status without

running the risk of the alien’s either absconding or engaging in criminal activity before a final

decision can be made.”); Demore v. Kim, 538 U.S. 510, 520-23 (2003) (“[T]his Court has

recognized detention during deportation proceedings as a constitutionally valid aspect of the

deportation process.”); Zadvydas v. Davis, 533 U.S. 678, 690-91 (2001). Here, the Government

has a legitimate interest in detaining Petitioner pending his fourth removal and the reinstatement

of his standing removal order. If the Government could not detain persons pending removal, its

ability to enforce immigration laws and remove persons would be thwarted by individuals such as

Petitioner, who repeatedly ignores immigration and criminal laws.

       Moreover, the government has a legitimate interest in managing detention facilities,

Kingsley, 135 S. Ct. at 2473 (citing Bell, 441 U.S. at 540, 99 S.Ct. 1861), and allocating scarce

resources. Swain v. Junior, 961 F.3d 1276, 1293 (11th Cir. 2020). However, the Government has

no legitimate interest in punishing civil detainees or denying necessary medical care. Whitley v.

Albers, 475 U.S. 312, 320, 106 S.Ct. 1078, 89 L.Ed.2d 251 (1986) (the government’s

“responsibility to attend to the medical needs of prisoners does not ordinarily clash with other

equally important governmental responsibilities”). The Government must also provide for the

basic needs of civil detainees. DeShaney v. Winnebago County Dept. of Social Services, 489 U.S.

189, 200, 109 S.Ct. 998, 103 L.Ed.2d 249 (1989).

       “Therefore, conditions which pose an objectively unreasonable and substantial risk of

serious harm to detainee health or safety are not rationally related to a legitimate nonpunitive

government purpose.” Urdaneta v. Keeton, No. CV2000654PHXSPLJFM, 2020 WL 2319980, at

*9 (D. Ariz. May 11, 2020).       However, Respondents are not obligated to provide perfect

conditions.   Rather, to constitute a constitutional violation conditions must be “objectively



                                               12
    Case 2:20-cv-00522-KWR-KBM Document 25 Filed 08/19/20 Page 13 of 19



unreasonable.” Kingsley, 135 S.Ct. at 2473; Cox v. Glanz, 800 F.3d 1231, 1247-49 (10th Cir.

2015) (“Prison and jail officials, as well as the municipal entities that employ them, cannot

absolutely guarantee the safety of their prisoners.”). The Fifth Amendment does not require

detention facilities to reduce the risk of harm to zero. See, e.g., O.M.G. v. Wolf, No. CV 20-786

(JEB), 2020 WL 4201635, at *9 (D.D.C. July 22, 2020), citing C.G.B., 2020 WL 2935111, at *23

(quoting Benavides v. Gartland, No. 20-46, 2020 WL 1914916, at *5 (S.D. Ga. Apr. 18, 2020));

see also Dawson, 2020 WL 1704324, at *12.

       C.      Conditions of Confinement are objectively reasonable in light of legitimate

government interests.

       Even if Petitioner’s conditions of confinement claim could properly be considered in a

habeas petition, Petitioner has not shown that Otero failed to take adequate steps to ensure

Petitioner’s health and safety in light of the COVID-19 pandemic. Considering the law above in

Section II(B), the Court concludes that the COVID-19 measures and conditions at Otero are

objectively reasonable and rationally related to legitimate government interests.

       Initially, the Court is not convinced that Petitioner’s health and medical conditions place

him at such an increased risk of serious illness or death as to mandate release. In the Motion,

Petitioner proceeded on the basis that he has hypertension and did not mention any other condition.

Respondents cited case law that hypertension, on its own, does not justify release based on

increased risk. Doc. 20 at 11-14. At the time of the response, hypertension was not a COVID-19

risk factor.   Although the CDC website has since been updated, the CDC still support’s

Respondents’ position. The CDC lists some underlying medical conditions which do increase the




                                                13
     Case 2:20-cv-00522-KWR-KBM Document 25 Filed 08/19/20 Page 14 of 19



risk of severe illness and several conditions which might increase risk. 3 The CDC provides that

hypertension by itself might result in an increased risk for severe illness:

        Many patients with severe illness from COVID-19 have underlying hypertension.
        Hypertension is common in the United States. Hypertension is more frequent with
        advancing age and among non-Hispanic blacks and people with other underlying
        medical conditions such as obesity and diabetes. At this time, people whose only
        underlying medical condition is hypertension might be at increased risk for severe
        illness from COVID-19.
https://www.cdc.gov/coronavirus/2019-ncov/hcp/faq.html#Patients-with-Hypertension                (last

accessed August 18, 2020). In a reply, for the first time, Petitioner asserts he is also obese, with a

BMI of 32. According to the CDC, obesity is an underlying condition. Given Petitioner’s age and

health, the Court does not find that his obesity and hypertension mandate that Petitioner cannot be

held in confinement, no matter what conditions are imposed.

       Nevertheless, even if the Court accepts that Petitioner is medically vulnerable to COVID-

19, he fails to show that the measures taken by Otero are inadequate. The Court finds that (1)

contact with the community is suspended Doc. 20-1 at ¶ 27; (2) incoming detainees are screened

and separated or quarantined Id. at ¶¶ 13-18; (3) Petitioner is socially distanced in his own cell

and in a small pod Id. at ¶ 30; (4) the capacity of Otero (33%) is low enough to allow for social

distancing Doc. 20-1 at ¶ 7; (5) guards and detainees have access to hand sanitizer, soap, sinks,

and personal protective equipment such as masks Id. at ¶¶ 20, 23, 24; (6) guards monitor detainees

so that they socially distance Id.; (7) Otero explains social distancing, hygiene, and COVID-19

information to detainees Id. at ¶ 21; and (8) surfaces are disinfected Id. at ¶ 20.

       As of June 11, 2020, Petitioner was housed in the restricted housing unit where he had his

own cell. Id. at ¶ 30. Seven detainees were assigned to that unit. In a supplemental affidavit,



3
 See https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-ncov%2Fneed-
extra-precautions%2Fgroups-at-higher-risk.html (last accessed August 17, 2020)

                                                 14
     Case 2:20-cv-00522-KWR-KBM Document 25 Filed 08/19/20 Page 15 of 19



Petitioner asserted that he would be returned to a dormitory in which it was impossible to socially

distance. Doc. 23-3 at 4. It is unclear from the affidavits whether Petitioner would be socially

distanced in his new dormitory. In a prior dormitory, there were 25 detainees for approximately

fifty beds, and Petitioner asserts that social distancing was not possible as beds were approximately

3 feet away from each other. Doc. 23-3 at 4. However, detainees can be assigned to beds that are

separated by six feet. Doc. 20-1 at ¶ 7. The Court finds that Petitioner is adequately socially

distanced. To the extent he is not, he has not explained why the Court could not order, in a § 1983

action, Respondents to adequately social distance detainees.

        The Court finds these social distancing measures are adequate, even though not perfect,

given that (1) Otero currently has zero active cases and (2) screening, quarantine, and separation

measures take place to ensure that new detainees do not infect Petitioner. Doc. 20-1 at ¶ 14 (“All

new detainee admissions are then assigned to a staggered housing location for 14-day medical

observation. This staggered housing assignment keeps newly admitted detainees from

congregating with the general population.”) (emphasis added). Moreover, guards who do

interact with detainees are given personal protective equipment, including N95s and gloves. The

Court notes that Otero’s measures appear to be working at this time. According to ICE, there are

currently zero active cases at Otero County Processing Center. 4 The Court will not order

Petitioner’s release because it is possible that an outbreak may occur.

        Therefore, these conditions are objectively reasonable in light of the Government’s interest

managing the detention facility and detaining Petitioner pending removal. Respondents’ measures,

and the conditions at Otero, are objectively reasonable. See, e.g., Cameron v. Bouchard, No. 20-

1469, 2020 WL 3867393, at *6 (6th Cir. July 9, 2020) (as to fourteenth amendment claim, where


4
 As noted above, this statistic was taken from https://www.ice.gov/coronavirus (last accessed August 17, 2020), a
website cited by Respondents. See doc. 20 at 15-16.

                                                        15
    Case 2:20-cv-00522-KWR-KBM Document 25 Filed 08/19/20 Page 16 of 19



subjective component of deliberate indifference did not apply, BOP’s response was objectively

reasonable even without perfect testing or social distancing) 5; See also Wilson v. Williams, No.

20-3447, — F.3d —, 2020 WL 3056217, at *8 (6th Cir. June 9, 2020) (finding prison officials’

COVID-19 prevention measures to be a reasonable response to the risk posed by the disease,

despite the fact that 59 inmates and 46 staff members had tested positive, and 6 inmates had died).

Given Petitioner’s prior immigration violations and criminal arrests, it is unclear whether

Petitioner would comply with conditions of release or appear for his deportation.

       The Court notes that Petitioner disputes some of Respondents’ facts and provided

competing affidavits. The Court finds Respondents’ affidavit more credible. Doc. 20-1. Petitioner

provided an affidavit from Rolando Matamora Garcia, a former detainee at Otero. He left Otero

on May 1, 2020, and the Court does not have confidence that it reflects the conditions currently at

Otero. To the extent this affidavit conflicts with the Respondents’ Zuzunagha affidavit (Doc. 20-

1), the Court finds Zuzunagha’s affidavit more credible. The affidavit of Isaac Amon (Doc. 1-2)

does not appear to analyze the specific conditions in Otero as set forth in the Zuzunagha affidavit.




5
 The Sixth Circuit found the following measures reasonable:
[I]mplement[ing] measures to screen inmates for the virus; isolat[ing] and quarantin[ing] inmates
who may have contracted the virus; limit[ing] inmates’ movement from their residential areas
and otherwise limit[ing] group gatherings; conduct[ing] testing in accordance with CDC
guidance; limit[ing] staff and visitors and subject[ing] them to enhanced screening; clean[ing]
common areas and giv[ing] inmates disinfectant to clean their cells; provid[ing] inmates
continuous access to sinks, water, and soap; educat[ing] staff and inmates about ways to avoid
contracting and transmitting the virus; and provid[ing] masks to inmates and various other
personal protective equipment to staff.
Cameron v. Bouchard, No. 20-1469, 2020 WL 3867393, at *6 (6th Cir. July 9, 2020) (measures
sufficient for Fourteenth Amendment Due Process standard even if subjective prong does not
apply). These measures are similar, or the same, as the ones in this case.

                                                16
       Case 2:20-cv-00522-KWR-KBM Document 25 Filed 08/19/20 Page 17 of 19



         Petitioner’s supplemental brief in part recounts prior measures by Otero which were

subsequently changed. For example, detainees from different dorms no longer mix in a cafeteria.

Rather, detainees eat meals in their dorms and guards bring them their meals. Doc. 23-3 at 4.

         Petitioner argues that Otero fails to test each new detainee. However, Otero screens and

then quarantines new detainees from the general population, and places guards in personal

protective equipment. This is a reasonable precaution to prevent new detainees from infecting

Petitioner. Doc. 20-1 at ¶¶ 13, 14.

         In a reply, Petitioner provided the affidavit of a former detainee who was released on June

14, 2020. See Declaration of Franklin Gomez Carranza, Doc. 23-2. Mr. Gomez Carranza

contracted COVID-19 while detained at the Otero County Processing Center. The Court finds that

his affidavit does not tend to rebut the Court’s findings above or the Zuzunagha affidavit.

III.     Remaining Preliminary Injunction Factors

         Because the Court finds that Petitioner has failed to show a substantial likelihood of success

on the merits, Petitioner’s motion for preliminary injunction necessary fails. Dine Citizens Against

Ruining Our Env't v. Jewell, 839 F.3d 1276, 1282 (10th Cir. 2016). Nevertheless, the Court notes

Petitioner also fails on the remaining preliminary injunction factors.

         Petitioner has not shown that he is likely to suffer irreparable injury if the Court denies the

preliminary injunction.      As noted above, there are currently zero active cases in Otero.

Respondents have taken measures to screen, quarantine or separate incoming detainees. Guards

wear N95 masks and PPE. Petitioner is 33 years old with hypertension and is obese. Although

Petitioner argues he could contract COVID-19 and suffer harm, showing the mere possibility of

injury is not sufficient under the preliminary injunction standard. See Winter v. Natural Resources

Defense Council, 555 U.S. 7, 129 S.Ct. 365, 172 L.Ed.2d 249 (2008) (“Issuing a preliminary



                                                   17
     Case 2:20-cv-00522-KWR-KBM Document 25 Filed 08/19/20 Page 18 of 19



injunction based only on a possibility of irreparable harm is inconsistent with [the Supreme

Court's] characterization of injunctive relief as an extraordinary remedy that may only be awarded

upon a clear showing that the plaintiff is entitled to such relief.”).

        As to the third and fourth factors, Petitioner must “make a strong showing that his

threatened injury outweighs any injury to [Respondents] caused by granting the injunction.” Awad

v. Ziriax, 670 F.3d 1111, 1131 (10th Cir. 2012). The third and fourth preliminary injunction factors

“merge” when the government is the party opposing the injunction. Nken v. Holder, 556 U.S. 418,

435, 129 S.Ct. 1749, 173 L.Ed.2d 550 (2009). In the immigration context, the Supreme Court has

consistently upheld the constitutionality of detention, citing the government’s legitimate interest

in protecting the public and preventing aliens from absconding into the United States and never

appearing for their removal proceedings. See Jennings v. Rodriguez, 138 S. Ct. 830, 836 (2018);

Demore v. Kim, 538 U.S. 510, 520-22 (2003); Zadvydas v. Davis, 533 U.S. 678, 690-91 (2001).

Nor is detention pending removal an “excessive” means of achieving those interests. Detention is

a “constitutionally valid aspect of the deportation process.” Demore, 538 U.S. at 523.

        Here, Petitioner has not made a showing that the balance of harms tips in his favor. The

“Supreme Court has recognized that the public interest in enforcement of the immigration laws is

significant.” Blackie's House of Beef, Inc. v. Castillo, 659 F.2d 1211, 1221 (D.C. Cir. 1981)

(collecting cases). The Government is in the process of removing Petitioner to Peru and appears

to be in the process of scheduling flights. It appears that a final removal order has been issued or

a standing removal order will be renewed. Doc. 20-2 at 1-3. The Government has a substantial

interest in executing removal orders. Petitioner’s release from Otero would likely interfere with

the removal process. Given Petitioner’s repeated violations of immigration and criminal law, the

Court is not confident that conditions of release could be fashioned to ensure his appearance for



                                                  18
      Case 2:20-cv-00522-KWR-KBM Document 25 Filed 08/19/20 Page 19 of 19



removal. The Court agrees with the Respondents that the mere possibility of harm faced by

Petitioner, as stated above, does not outweigh the Government’s strong interest in enforcement of

immigration laws.

IV.     Alternative relief in reply brief denied without prejudice.

        Finally, Petitioner requests for the first time in a reply brief that the Court issue a

preliminary injunction to modify conditions of confinement, if the Court declines to release him.

Petitioner does not clearly set forth the requested relief. The Court denies this request without

prejudice, because (1) it was requested for the first time in a reply brief and (2) a § 1983 claim was

not raised in the habeas petition and the requested relief was not raised in the petition. The Court

may not order preliminary injunctive relief on a claim not raised in the complaint or petition.

                                          CONCLUSION

        Petitioner failed to show that he is substantially likely to succeed on the merits. His claim

is not cognizable under § 2241 because he merely challenges conditions of confinement which

could be altered under a meritorious § 1983 suit. Alternatively, Petitioner is not substantially likely

to succeed on the merits because (1) he failed to show why lesser remedies other than release

would be insufficient and (2) failed to show that the conditions of confinement amounted to a

punishment in violation of the Due Process clause of the Fifth Amendment. The remaining factors

also counsel against preliminary injunctive relief.

        IT IS THEREFORE ORDERED that Petitioner’s Motion for Temporary Restraining

Order (Doc. 2) is DENIED.




                                                  19
